                                                                                                                                 United States District Court
                                                                                                                                   Southern District of Texas

                                                                                                                                       ENTERED
                                                                                                                                       April 30, 2019
                                         UNITED STATES DISTRICT COURT
                                                                                                                                   David J. Bradley, Clerk
                                          SOUTHERN DISTRICT OF TEXAS
                                              MCALLEN DIVISION

ROLANDO JERRY HERNANDEZ,                                                  §
                                                                          §
VS.                                                                       § MISC. ACTION NO. M-19-488
                                                                          §
LORIE DAVIS, Director, Texas                                              §
Department of Criminal Justice,                                           §
Correctional Institutions Division                                        §
                                                                          §

                        ORDER ADOPTING REPORT AND RECOMMENDATION
           Before the Court is Rolando Jerry Hernandez’s Petition for Writ of Habeas Corpus
pursuant to 28 U.S.C. § 2254, which had been referred to the Magistrate Court for a report and
recommendation. On April 5, 2019, the Magistrate Court issued the Report and
Recommendation, recommending that Petitioner’s § 2254 petition be DISMISSED without
prejudice and that a certificate of appealability be DENIED. The time for filing objections has
passed and no objections have been filed.
           Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and
Recommendation for clear error.1 Finding no clear error, the Court adopts the Report and
Recommendation in its entirety.                         Accordingly, Petitioner’s § 2254 petition is DISMISSED
without prejudice. Finally, a certificate of appealability is DENIED.
           IT IS SO ORDERED.
           DONE at McAllen, Texas, this 30th day of April, 2019.



                                                                          ___________________________________
                                                                          Micaela Alvarez
                                                                          United States District Judge




1
 As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed, the [district] court
need only satisfy itself that there is no clear error on the face of the record in order to accept the recommendation.’ ” Douglas v. United States
Service Auto. Ass’n, 79 F.3d 145, 1420 (5th Cir. 1996) (quoting Fed. R. Civ. P. 72(b) advisory committee’s note (1983)) superseded by statute
on other grounds by 28 U.S.C. § 636(b)(1), as stated in ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n. 5 (5th
Cir. April 2, 2012).


1/1
